DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 2/26/2021.
3.	Claim 10 was previously cancelled. 
4.	Claims 1-9 and 11-20 numbered accordingly are allowed herein. 
5.	This Office Action is made Notice of Allowance.
6.	An examiner amendment is set forth herein to correct a potential lack of antecedent basis recited in claims 1 and 15. The claims recite “the respective slot” and the term slot was not recited prior in the claims. The claims are amended to now recite “a respective slot.”
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed in the RCE on 2/26/2021 have been fully considered; however in light of amendment producing allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Independent claims 1 and 15 are currently amended to correct a potential lack of antecedent basis recited in claims 1 and 15. The claims recite “the respective slot” and the term slot was not recited prior in the claims. The claims are amended to now recite “a respective slot.”

   AMENDMENTS TO THE CLAIMS
1.  (Currently Amended)        A method for reporting scheduling decisions by a communication tester, the method comprising the steps of: 
	establishing a communication between the communication tester and a device under test, and creating a message log during the communication via the communication tester,
	 wherein the message log comprises reports with at least one negative scheduling decision, 
	wherein the at least one negative scheduling decision comprises a reason and a time at which a desired operation was not possible, and
	 wherein the reason comprises a transition time between uplink and downlink is too short for a half-duplex device under test and/or the communication tester has configured measurement gaps in [[the]] a respective slot.

15.    (Currently Amended)          A communication tester for reporting scheduling decisions, the communication tester comprising: 
	a transceiver, and a controller, 
	wherein the transceiver establishes a communication between the communication tester and a device under test, 
	wherein the controller creates a message log during the communication, wherein the message log comprises reports with at least one negative scheduling decision, 
	wherein the at least one negative scheduling decision comprises a reason and a time at which a desired operation was not possible, and 
	wherein the reason comprises a transition time between uplink and downlink is too short for a half-duplex device under test and/or the communication tester has configured measurement gaps in [[the]] a respective slot.

Allowable Subject Matter
1.	Claims 1-9 and 11-20 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1 and 15, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Tanaka et al. US 20140204912 teaches in Fig. 12 (a screen indicating a log list); Section [0001] The present invention relates to a test device and a test method which test mobile communication terminals such as mobile phones; Section [0008] There is provided a test device for testing a mobile communication terminal (10) that can perform communication using in which a communication frame is divided into a plurality of time slots; The test device includes a communication unit (54) that sets various physical channels and communicates with the mobile communication terminal and generates an allocation status display screen indicating the correspondence of the physical channels to the time slot and a channelization code on the basis of the acquired setting information; Section [0120] the log includes a message area; Section [0131] Therefore, for example, after a test, the operator can arbitrarily designate the desired log data and easily check the content of the allocation status display screen which is displayed in the latest connection status; this is particularly effective in examining the cause of an error in a given connection status when the test result is analyzed; the prior art, Kim et al. US 20120157090 depicts in Fig. 7 (eNB includes log information analyzer); Section [0007] depicts method of optimizing test and data analysis and measurement result; Section [0058] the log information analyzer analyzes log information to check the failure reason such as PDCCH failure included in the log information; and the prior art, HSU et al. US 20190278645 depicts in Fig. 1E test log including calendar date and time of error failure parameters; Section [0005] method comprises device under test (DUT) comprises a test program log and determining a time of failure and identifier including timestamp associated with the failure.
	However, Tanaka, Kim and in view of Hsu do not render obvious in combination with other limitations in the independent claims the claim elements a method for reporting scheduling decisions by a communication tester, the method comprising the steps of: establishing a communication between the communication tester and a device under test, and creating a message log during the communication via the communication tester, wherein the message log comprises reports with at least one negative scheduling decision, wherein the at least one negative scheduling decision comprises a reason and a time at which a desired operation was not possible, and wherein the reason comprises a transition time between uplink and downlink is too short for a half-duplex device under test and/or the communication tester has configured measurement gaps in the respective slot.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-9 and 11-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-9 and 11-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 26, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477